
	
		I
		111th CONGRESS
		2d Session
		H. R. 4586
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2010
			Mr. Marchant (for
			 himself, Mr. McHenry,
			 Mr. Lamborn,
			 Mrs. Lummis,
			 Mr. Posey,
			 Mr. Hensarling,
			 Mr. Burgess,
			 Mr. King of Iowa,
			 Mr. Bilbray,
			 Mr. Bishop of Utah,
			 Mr. Campbell,
			 Mr. Gohmert,
			 Mr. Luetkemeyer,
			 Mr. Gingrey of Georgia,
			 Mr. Pitts,
			 Mr. Roe of Tennessee,
			 Mr. Bartlett,
			 Mr. Fleming,
			 Mrs. Schmidt,
			 Ms. Granger,
			 Ms. Fallin,
			 Mr. Akin, and
			 Mr. Brady of Texas) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To require, as a condition for modification of a home
		  mortgage loan held by Fannie Mae or Freddie Mac or insured under the National
		  Housing Act, that the mortgagor be verified under the E-Verify
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage E-Verify Act of
			 2010.
		2.Verification
			 under E-Verification program
			(a)Fannie
			 MaeSubsection (b) of section
			 302 of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1717(b)) is amended by adding at the end the following new paragraph:
				
					(7)(A)Notwithstanding any
				other provision of law, the corporation may not—
							(i)refinance, restructure, or modify, or
				otherwise authorize or enter into any agreement for the refinancing,
				restructuring, or modification of any single-family housing mortgage that is
				held by or that backs any security issued by the corporation, or
							(ii)purchase, or issue any security that
				is backed by, any single-family housing mortgage made for the refinancing,
				restructuring, or modification of the mortgagor’s previous single-family
				housing mortgage on the same property,
							unless the identity and work eligibility of the
				mortgagor under such mortgage has been confirmed by an inquiry under
				subparagraph (B).(B)An inquiry under this subparagraph is
				an inquiry made through the basic pilot program under section 403(a) of the
				Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
				1324a note; commonly referred to as the E-Verify program). Notwithstanding any
				other provision of law, lenders for single-family housing mortgages and the
				corporation may submit such inquiries regarding the identities and work
				eligibility of mortgagors under such mortgages, and may be provided
				confirmations and nonconfirmations pursuant to such inquiries, under such basic
				pilot program.
						(C)For purposes of this paragraph, the
				term single-family housing mortgage means a mortgage that is
				secured by a 1- to 4-family
				residence.
						.
			(b)Freddie
			 MacSubsection (a) of section 305 of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by adding at the end
			 the following new paragraph:
				
					(6)(A)Notwithstanding any
				other provision of law, the Corporation may not—
							(i)refinance, restructure, or modify, or
				otherwise authorize or enter into any agreement for the refinancing,
				restructuring, or modification of any single-family housing mortgage that is
				held by or that backs any security issued by the Corporation, or
							(ii)purchase, or issue any security that
				is backed by, any single-family housing mortgage made for the refinancing,
				restructuring, or modification of the mortgagor’s previous single-family
				housing mortgage on the same property,
							unless the identity and work eligibility of the
				mortgagor under such mortgage has been confirmed by an inquiry under
				subparagraph (B)(B)An inquiry under this subparagraph is
				an inquiry made through the basic pilot program under section 403(a) of the
				Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
				1324a note; commonly referred to as the E-Verify program). Notwithstanding any
				other provision of law, lenders for single-family housing mortgages and the
				Corporation may submit such inquiries regarding the identities and work
				eligibility of mortgagors under such mortgages, and may be provided
				confirmations and nonconfirmations pursuant to such inquiries, under such basic
				pilot program.
						(C)For purposes of this paragraph, the
				term single-family housing mortgage means a mortgage that is
				secured by a 1- to 4-family
				residence.
						.
			(c)FHATitle
			 II of the National Housing Act (12 U.S.C. 1707 et seq.) is amended by adding at
			 the end the following new section:
				
					543.E-Verification
				requirement for modification of mortgages
						(a)ProhibitionNotwithstanding any other provision of law,
				the Secretary may not—
							(1)authorize or enter
				into any agreement for the refinancing, restructuring, or modification of any
				single-family housing mortgage that is insured by the Secretary under this Act,
				or
							(2)insure any
				single-family housing mortgage made for the refinancing, restructuring, or
				modification of the mortgagor’s previous single-family housing mortgage on the
				same property,
							unless
				the identity and work eligibility of the mortgagor under such mortgage has been
				confirmed by an inquiry under subsection (b).(b)E-Verify
				inquiriesAn inquiry under this subsection is an inquiry made
				through the basic pilot program under section 403(a) of the Illegal Immigration
				Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note; commonly
				referred to as the E-Verify program). Notwithstanding any other provision of
				law, lenders for single-family housing mortgages and the Secretary may submit
				such inquiries regarding the identities and work eligibility of mortgagors
				under such mortgages, and may be provided confirmations and nonconfirmations
				pursuant to such inquiries, under such basic pilot program.
						(c)Single-Family
				housing mortgageFor purposes of this paragraph, the term
				single-family housing mortgage means a mortgage that is secured by
				a 1- to 4-family
				residence.
						.
			
